      Case 4:20-cv-04139 Document 64 Filed on 07/23/21 in TXSD Page 1 of 2
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  July 26, 2021
                         UNITED STATES DISTRICT COURT
                                                                               Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

DEREK ALLEN, ET AL.,                        §
                                            §
       Plaintiffs.                          §
                                            §
VS.                                         § CIVIL ACTION NO. 4:20-cv-04139
                                            §
VERTAFORE, INC.,                            §
                                            §
       Defendant.                           §
                                            §

                     ORDER ADOPTING MAGISTRATE JUDGE’S
                     MEMORANDUM AND RECOMMENDATION

On March 18, 2021, Defendant’s Motion to Dismiss Pursuant to Rule 12(b)(1) and

12(b)(6) (Dkt. 38) was referred to United States Magistrate Judge Andrew M. Edison

under 28 U.S.C. § 636(b)(1)(B). Dkt. 43. Judge Edison filed a Memorandum and

Recommendation on June 14, 2021, recommending that Defendant’s Motion to Dismiss

Pursuant to Rule 12(b)(1) and 12(b)(6) (Dkt. 38) be GRANTED. See Dkt. 55.

       On June 16, 2021, Plaintiffs filed their Objections. In accordance with 28 U.S.C. §

636(b)(1)(C), this Court is required to “make a de novo determination of those portions

of the [magistrate judge’s] report or specified proposed findings or recommendations to

which objection [has been] made.” After conducting this de novo review, the Court may

“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” Id.; see also FED. R. CIV. P. 72(b)(3).

       The Court has carefully considered the Objections; the Memorandum and

Recommendation; the pleadings; and the record. The Court ACCEPTS Judge Edison’s
    Case 4:20-cv-04139 Document 64 Filed on 07/23/21 in TXSD Page 2 of 2




Memorandum and Recommendation and ADOPTS it as the opinion of the Court. It is

therefore ORDERED that:

      (1)   Judge Edison’s Memorandum and Recommendation (Dkt. 55) is
            APPROVED AND ADOPTED in its entirety as the holding of the Court;
            and

      (2)   Defendant’s Motion to Dismiss Pursuant to Rule 12(b)(1) and 12(b)(6)
            (Dkt. 38)is GRANTED.

It is so ORDERED.

      SIGNED at Houston, Texas, this 23rd day of July, 2021.


                                             ___________________________________
                                                    GEORGE C. HANKS, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         2
